IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                                        FILED
                                                                                       July 18, 2008
                                          No. 06-31081
                                        Summary Calendar                         Charles R. Fulbruge III
                                                                                         Clerk

EDDIE J. ARMANT

                                                          Plaintiff-Appellant

v.

RICHARD STALDER; C. M. LENSING; ROBERT ABEL; HEGMANN,
Doctor; IRRA, Doctor

                                                          Defendants-Appellees


                      Appeal from the United States District Court
                          for the Middle District of Louisiana
                                USDC No. 3:05-CV-1058


Before HIGGINBOTHAM, DAVIS, and HAYNES, Circuit Judges.
PER CURIAM:*
        Eddie J. Armant, Louisiana prisoner # 150261, filed a 42 U.S.C. § 1983
complaint against Richard L. Stalder, the Secretary of the Department of Public
Safety and Corrections; C. M. Lensing, the Warden of Elayn Hunt Correctional
Center; Robert Abel, the Assistant Warden; Dr. Michael Hegmann; and Dr.
Theodore Irra. Armant alleged that Dr. Irra was deliberately indifferent to his




        *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be published
and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                              No. 06-31081

serious medical needs by modifying his medical duty status,1 and that Stalder,
Lensing, Abel, and Hegmann were aware of his administrative grievance
concerning the modification of his duty status but failed to investigate Armant’s
complaint and grant him relief.
        The district court adopted the magistrate judge’s recommendations as to
all the defendants, first dismissing with prejudice Armant’s claims against
Stalder, Lensing, Abel, and Hegmann for failure to state a claim under 28 U.S.C.
§ 1915(e)(2)(B)(ii), and then granting summary judgment in favor of Dr. Irra.
Armant appeals both of these orders.
        A prison official’s deliberate indifference to an inmate’s serious medical
needs violates the Eighth Amendment. Estelle v. Gamble, 429 U.S. 97, 104-05
(1976). “A prison official acts with deliberate indifference ‘only if . . . he knows
that the inmate faces a substantial risk of serious bodily harm and . . . he
disregards that risk by failing to take reasonable measures to abate it.’” Gobert
v. Caldwell, 463 F.3d 339, 346 (5th Cir. 2006) (quoting Farmer v. Brennan, 511
U.S. 825, 847 (1970)). “[I]f a prison official assign[s] an inmate to work detail
. . . know[ing] that such an assignment could exacerbate a serious physical
ailment, then such a decision could constitute deliberate indifference” in
violation of the Eighth Amendment. Mendoza v. Lynaugh, 989 F.2d 191, 194
(5th Cir. 1993).
        We first address the district court’s dismissal of Armant’s claims against
Stalder, Lensing, Abel, and Hegmann. We review de novo a dismissal under 28
U.S.C. § 1915(e)(2)(B)(ii) for failure to state a claim. Black v. Warren, 134 F.3d
732, 733-34 (5th Cir. 1998). Dismissal is proper if, assuming all pleaded facts


        1
          A “duty status” is a written designation assigned by a prison medical doctor indicating an inmate’s
physical or mental ability to perform hard labor in accordance with his sentence. Duty statuses are
generally assigned by physicians following a medical evaluation, and they are subject to change depending
on changes in the medical condition of a particular inmate. Duty statuses may range from no duty
(indicating a need for bed rest), to light duty or regular duty with restrictions, and finally to regular duty
without restrictions (indicating the inmate is capable of performing any and all hard labor).

                                                      2
                                      No. 06-31081

are true, “the plaintiff fails to allege any set of facts in support of his claim which
would entitle him to relief.” Taylor v. Books A Million, Inc., 296 F.3d 376, 378
(5th Cir. 2002).     We must liberally construe the complaint and draw all
reasonable inferences in the light most favorable to the plaintiff. Id. Although
we hold pro se complaints to less stringent standards, conclusory allegations or
legal conclusions are insufficient to prevent a motion to dismiss. Id.
      We hold that Armant has failed to show that the district court erred in
dismissing his complaints against Stalder, Lensing, Abel, and Hegmann. In his
brief, Armant does not point to any factual allegations of his complaint that
establish the personal involvement of these defendants.2 See United States ex
rel. Farmer v. City of Houston, 523 F.3d 333, 345 (5th Cir. 2008) (noting that this
court is not required to search the record to find a legal and factual basis for an
issue). Armant has not suggested that Stalder, Lensing, Abel, and Hegmann
were responsible in any manner for the creation or implementation of any prison
policy that was “the moving force of a constitutional violation.” See Thompkins
v. Belt, 828 F.2d 298, 304 (5th Cir. 1987) (“Supervisory liability exists even
without overt personal participation in the offensive act if supervisory officials
implement a policy so deficient that the policy ‘itself is a repudiation of
constitutional rights and is the moving force of a constitutional violation.’”
(quoting Grandstaff v. City of Borger, 767 F.2d 161, 169 (5th Cir. 1985))). Thus,
Armant’s claim fails to raise a constitutional issue. See Hernandez v. Estelle,
788 F.2d 1154, 1158 (5th Cir. 1986). Accordingly, we affirm the district court’s
dismissal of Armant’s claims against Stalder, Lensing, Abel, and Hegmann.
      Turning to Armant’s claims against Dr. Irra, we review de novo the district


      2
        In Armant’s original complaint, he alleged that Stalder, Lensing, Abel, and
Hegmann violated his rights under the Eighth Amendment when they were aware of but
chose to ignore the improper modification of his duty status. On appeal, Armant raises as
an issue that “defendants” violated his Eighth Amendment rights, but he never mentions
by name Stalder, Lensing, or Abel in those sections, and he only briefly discusses
Hegmann’s review of his medical status.

                                            3
                                   No. 06-31081

court’s grant of summary judgment. Hannah v. United States, 523 F.3d 597, 601
(5th Cir. 2008). Summary judgment is proper when the pleadings, depositions,
admissions, answers to interrogatories, and affidavits show that there is no
genuine issue of material fact and that the moving party is entitled to judgment
as a matter of law. FED. R. CIV. P. 56(c); Hannah, 523 F.3d at 601. Once the
moving party satisfies its initial burden of demonstrating that no material fact
issue exists, the burden shifts to the nonmovant. Forsyth v. Barr, 19 F.3d 1527,
1533 (5th Cir. 1994). The nonmovant must point to specific facts showing a
genuine issue for trial. FED. R. CIV. P. 56(e); Anderson v. Liberty Lobby, Inc., 477
U.S. 242, 249-50 (1986); Forsyth, 19 F.3d at 1533.          This court draws all
inferences in the light most favorable to the nonmoving party. Hannah, 523
F.3d at 601.
      We agree with Armant that the district court erred when it granted
summary judgment in favor of Dr. Irra. At the time of summary judgment, the
district court had evidence from the Commissioner’s prior proceeding calling into
question the constitutionality of Armant’s modified duty status. Specifically,
Armant presented the district court with: (1) the Commissioner’s recounting of
Dr. David Morrill’s testimony that he could discern “no objective findings” or
reasons in the medical records as to why Armant’s duty status was modified; (2)
the Commissioner’s holding that the decision to remove Armant’s duty status
restrictions was “arbitrary, manifestly erroneous, and bordered on a violation of
cruel and unusual punishment;” and (3) the state court judgment adopting the
Commissioner’s Report. This evidence was sufficient to create a genuine issue
of material fact precluding summary judgment in favor of Dr. Irra.
      Accordingly, we affirm the district court’s dismissal of Armant’s claims
against Stalder, Lensing, Abel, and Hegmann. The district court’s grant of
summary judgment for Dr. Irra is reversed, and Armant’s claim as it pertains
to Dr. Irra is remanded for further proceedings. We express no opinion on the
ultimate outcome of those proceedings.

                                         4
                   No. 06-31081

AFFIRMED IN PART; REVERSED AND REMANDED IN PART.




                        5